Citation Nr: 1628829	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans' Affairs (VA).

In June 2016 a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2016 hearing, the Veteran's representative requested that the Veteran be afforded a current VA psychiatric examination to assess the current severity of his PTSD.  As there is some discrepancy in the level of impairment from this disability found by treating VA physicians as compared with that found by prior VA examiners and as the Veteran's testimony at the June 2016 hearing appeared to indicate that his PTSD may have worsened since the most recent VA examiantion, the Board finds that a new VA examination is warranted prior to final adjudication of this claim.  Prior to arranging for the examination, the AOJ should obtain updated VA mental health treatment records pertaining to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of VA treatment or evaluation of the Veteran's psychiatric disability dated since January 2016. 

2.  Arrange for a VA examination by a psychiatrist, if available, to determine the current severity of the Veteran's service connected psychiatric disability.  (If a psychiatrist is not available to perform the examination, have the Veteran examined by another qualified mental health professional).  The Veteran's claims file, including records of outpatient VA mental health treatment, should be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

3.  Review the examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim for increased rating for PTSD.  In so doing, specifically consider the material contained in the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

This consideration should include whether the Veteran's psychiatric symptoms are controlled by continuous medication (see 38 C.F.R. § 4.130, General Formula, criteria for assignment for a 10 percent rating), along with consideration of whether the Veteran's symptomatology might warrant any higher rating under the General Formula).  

If the Veteran's claim is not granted in full, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




